
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 224
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Posey (for
			 himself, Mr. Putnam,
			 Mr. Lance, and
			 Mr. Paul) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Encouraging Federal financial regulators to
		  establish clear and consistent guidelines for financial institutions seeking to
		  grow or expand.
	
	
		Whereas the current financial crisis is national in scale,
			 its effects are unevenly distributed among financial institutions of varying
			 classifications, sizes, and clientele; and
		Whereas the United States is a large country and any real
			 or perceived regulatory freeze across the financial sector will suppress sound
			 economic opportunities recognized by local entrepreneurs to the detriment of
			 economic recovery: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the growth or expansion of sound financial
			 institutions should be encouraged;
			(2)Federal financial regulatory requirements
			 and expectations, including capital requirements, for all financial
			 institutions should be up-front, clear, consistent, and predictable;
			(3)Federal financial regulators and auditors
			 review applications, conduct examinations, and decide to classify loans and
			 other assets with regard to sound underwriting standards and within the bounds
			 of common sense; and
			(4)Federal financial
			 regulators respond to applications and inquiries within a timely manner.
			
